By the Court :
The defendant was indicted for the crime of arson. The Court instructed the jury that if they found the defendant guilty the form of their verdict should be: “ We, the jury in the above cause, find the defendant guilty as charged in the indictment.”
Arson is divided into two degrees. (Penal Code, secs. 453, 454.) It is provided by the Penal Code, sec. 1157, that “ whenever a crime is distinguished into degrees, the jury, if they convict the defendant, must find the degree of the crime of which he is guilty.” The instruction was erroneous.
Judgment and order reversed, and cause remanded for a new trial.